Citation Nr: 0926817	
Decision Date: 07/17/09    Archive Date: 07/30/09	

DOCKET NO.  04-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than 15 December 
2000 for the grant of service connection for incapacitating 
polyarthralgias of multiple joints.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty for some 60 days from 
October to December 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for the disability at issue, with an assigned 
effective date of December 2000.  The Veteran disagreed with 
the effective date.  In October 2007, the Board remanded the 
appeal for the issuance of proper VCAA notice which had not 
previously been provided.  On remand, proper VCAA notice was 
provided the Veteran in 2007 and 2008 and the case is now 
ready for appellate review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  In July 1982, service connection for incapacitating 
polyarthralgias was denied on the basis of a Medical 
Evaluation Board which, with contemporaneous examination and 
inquiry, concluded that this disability preexisted and was 
not aggravated during the Veteran's 60 days of military 
service; the Veteran was notified of this decision and her 
appellate rights and she did not timely appeal and that 
decision became final.  

In July 2003, based upon a reopened claim with new and 
material evidence, including a clinical opinion which 
differed from the conclusions reached by the earlier Medical 
Evaluation Board during service, service connection for 
incapacitating polyarthralgias was granted and made effective 
from the date of the reopened claim in accordance with the 
regulations governing effective dates in reopened claims.  

3.  The 1982 rating decision was based upon a proper 
application of the governing laws and regulations as applied 
to the known facts, without error of fact or of law to which 
reasonable minds could not differ that the result would have 
been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for an effective date earlier than 15 December 
2000 for a grant of service connection for incapacitating 
polyarthralgias have not been met.  38 U.S.C.A. §§ 501, 5102, 
5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the Veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The Board specifically remanded this appeal in October 2007 
so that the Veteran could be provided formal VCAA notice with 
respect to effective dates.  Such notice was provided her in 
2007 and 2008.  During the pendency of this appeal, she has 
also been provided the laws and regulations and a complete 
discussion of claims of clear and unmistakable error.  The 
notice requirements are satisfied.  All known available 
evidence, including the service treatment and personnel 
records, VA treatment records and VA examinations are on 
file.  VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based upon a 
reopened claim shall be the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.400(r).  

Previous determinations which are final and binding, 
including decisions regarding service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  When evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating which constitutes a reversal 
of a prior decision on the grounds of clear and unmistakable 
error (CUE) has the same effect as if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court presented a three-prong test to determine whether CUE 
was present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extent at the time were incorrectly 
applied; (2) the error must be undebatable and the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  In other words, the 
claimant cannot simply request that the Board re-weigh or 
reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  

Analysis:  In July 1982, the RO denied a claim for service 
connection for arthritis or for incapacitating 
polyarthralgias of multiple joints with positive rheumatoid 
factor.  The rating decision pointed out that within two 
weeks after her induction, the Veteran was seen with 
complaints of persistent pain of the low back, left hip and 
other joints.  X-ray studies and examination led to possible 
diagnosis of either ankylosing spondylitis or rheumatoid 
arthritis.  Case was referred to a Medical Evaluation Board 
of three service physicians who are trained in addressing 
these specific issues.  After current examination and review 
of available records, this Board of three service physicians 
determined that the Veteran had incapacitating 
polyarthralgias of the hip and lower back pain of an unknown 
etiology.  They also determined that this disability had 
existed prior to service and had not been permanently 
aggravated by service.  There was not evidence of 
superimposed injury or disease incurred during service and 
the RO denied service connection on the basis that this 
disability could not have originated within the Veteran's 
very short period of military service and also noted that 
there was no evidence of any increase in severity beyond 
ordinary progress (aggravation).  The claim was denied, the 
Veteran was notified of her appellate rights, she did not 
disagree or initiate an appeal and this decision became 
final.  

On 15 December 2000, the Veteran sought to reopen this claim.  
A February 2001 VA examination with record review again 
resulted in a confirmatory clinical opinion that the 
Veteran's potential diagnosis of a connective tissue disorder 
(rheumatoid versus lupus) could not have started during her 
two months of total service, nor was there any evidence of 
any superimposed injury or aggravation.  

However, in June 2003, another VA examination with record 
review resulted in an alternative medical opinion that all of 
the Veteran's problems started during service and that this 
was the actual beginning of a chronic and progressive 
disability with positive rheumatoid factor.  This was the 
first and only clinical opinion in support of the Veteran's 
claim and it was used as a basis to allow that claim and she 
was provided a 100 percent evaluation based on current 
disability, years after service, made effective to the date 
of claim to reopen on 15 December 2000.  

In accordance with the governing regulation regarding 
effective dates on reopened claims, the effective date 
assigned of 15 December 2000 was correct.  38 C.F.R. 
§ 3.400(r) provides that the effective date for a reopened 
claim will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  The claim to reopen 
was received on 15 December 2000, but the actual clinical 
opinion supporting the allowance was not issued until 
June 2003.  Under the governing regulation, the earliest 
effective date assignable on a reopened claim was the date of 
receipt of that claim which was the date assigned of 15 
December 2000.  

The representative has also provided various arguments of 
CUE.  It is argued that the RO in its 1982 rating decision 
failed to consider and apply the presumption of sound 
condition and presumption of aggravation.  It is clear that 
at the time this decision was issued in 1982 as is true 
today, there is no requirement that RO rating decisions 
include discussion of all potentially applicable laws and 
regulations.  The evidence then on file included a Medical 
Evaluation Board report of three service physicians, trained 
in addressing these matters, who unanimously concluded that 
the Veteran's disability, first complained of only two weeks 
into her enlistment, did preexist service and had not been 
aggravated by service.  Although the rating decision did not 
discuss presumptions, the Board finds that the evidence then 
on file clearly and unmistakably rebutted the presumption of 
sound condition and clearly and unmistakably rebutted a 
presumption of aggravation.  The findings of the Medical 
Evaluation Board were made contemporaneous to current 
findings and examination.  

These findings, moreover, were fully supported by an 
applicable regulation of 38 C.F.R. § 3.303(c) which is 
essentially identical or nearly so to the regulation then in 
effect in 1982 that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof) and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Manifestations of certain chronic symptoms from 
the date of enlistment, "or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof."  Id.  Indeed, the conclusion 
of the Medical Evaluation Board was fully concurred in by an 
independent VA examination and record review completed in 
February 2001.  

The VA examination with record review completed in June 2003 
included a contrary opinion that all of the Veteran's 
problems originated in the first two weeks of her period of 
military service of 60 days.  This physician found that the 
evidence of preexisting medical condition was "speculative at 
best and I see no evidence to support that speculation."  
However, this statement was completely and utterly at odds 
with the contemporaneous findings of the Medical Evaluation 
Board conducted by three certified and trained medical 
physicians at the time who concluded otherwise.  There is no 
existing law or regulation that prohibits a rebuttal of the 
presumption of sound condition and aggravation with evidence 
created during service, as opposed to prior service, 
especially when such evidence is only created within weeks of 
a Veteran's enlistment.  

Ultimately, this case was allowed on a difference of medical 
opinion to the Veteran's benefit.  However, the July 1982 
rating decision was not clearly and unmistakably erroneous, 
but based upon consideration of all of the applicable laws 
and regulations and with full knowledge of the known and 
existing facts.  There was no clear and unmistakable error in 
the RO reliance upon an unanimous Medical Evaluation Board of 
three service physicians who concluded that the Veteran's 
disability preexisted service and was not aggravated by 
service.  




ORDER

Entitlement to an effective date earlier than 15 December 
2000 for an award of service connection for incapacitating 
polyarthralgias of multiple joints is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


